Citation Nr: 9909020	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from November 1989 to 
November 1993.

This appeal arose from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The veteran has contended, in essence, that he currently 
suffers from a left knee disability that had its onset in 
service.  In the alternative, he has stated that his service-
connected left ankle sprain residuals have caused him to 
develop a left knee disorder.  Therefore, he believes that 
service connection is warranted.

A review of the record indicates that, during the May 1997 VA 
examination, the veteran stated that he had been told by a 
private orthopedic surgeon that he had a torn anterior 
cruciate ligament.  In his December 1997 notice of 
disagreement he again referred to treatment by a private 
physician.

The veteran has clearly informed VA of the existence of 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation.  
Consequently, a duty arises to inform the appellant that his 
application is incomplete or of actions necessary to complete 
it.  See 38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. 
Brown, 8 Vet. App. 459, 456 (1996); Johnson v. Brown, 8 Vet. 
App. 423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 
(1995) (when a claim is not well grounded and claimant 
informs VA of the existence of certain evidence that could 
well ground the claim, VA has duty under 38 U.S.C.A. 
§ 5103(a) to inform claimant that the application for 
compensation is incomplete and to submit the pertinent 
evidence).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should contact the veteran and 
inform him that his application for 
service connection for a left knee 
disability is incomplete.  The RO should 
inform him that he should contact the 
private physician from whom he has sought 
treatment for left knee complaints and 
request that he/she provide copies of any 
records pertinent to that treatment.  Any 
evidence located should be forwarded by 
the veteran to the RO and should then be 
associated with his claims folder.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


